Citation Nr: 1131250	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-37 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a July 2006 rating decision of the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran was scheduled to present testimony before a Veterans Law Judge (VLJ) at a videoconference hearing on December 16, 2010.  He failed to appear for this hearing.  However, the Board determined that good cause had been shown for failure to appear.  As such, the hearing was rescheduled for May 19, 2011.  The Veteran again failed to report to the hearing.  As the record does not contain further explanation as to why he failed to report to the rescheduled video conference hearing, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (2010).

The Veteran had been represented by a Veterans Service Organization earlier in the pendency of the appeal.  However, that organization revoked their representation.  The Veteran was appropriately notified of the grounds for the revocation, and a copy of such communication is of record.


FINDINGS OF FACT

The competent and credible evidence does not show that the Veteran has a current diagnosis of asthma that is causally related to his military service.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in June 2005 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  

The June 2005 letter did not apprise the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  However, as the instant decision denies the claim of service connection, there is no rating percentage or effective date to assign, and thus the Dingess notice deficiency is moot.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence that has been identified can be obtained.  While the Veteran identified records at various private treatment facilities, VA made all reasonable efforts to obtain these records and was informed that no such records exist.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  

In this case, on the Veteran's entrance examination, his lungs and chest were found to be normal.  The burden, then, is on VA to rebut the presumption of sound condition upon entrance through clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated in service.  38 C.F.R. § 3.304(b).  

In this case, the Veteran indicated on his report of medical history upon entering service that he had suffered from asthma in the past.  He expressly indicated that he had no present symptoms.  Additionally, the record does not contain medical reports predating active service that show any extensive treatment for asthma, or that otherwise show chronic respiratory disability.  The subjective statements made on entrance, standing alone, do not constitute clear and unmistakable evidence of a preexisting chronic disability.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  As such, the presumption of soundness remains intact and the relevant inquiry is whether any current asthma was incurred in service.

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, the Veteran reported a history of asthma in an August 2005 VA treatment record.  Based on this reported history, he was assessed as having a history of asthma with no wheezing, and was prescribed an albuterol inhaler.  However, medical evaluation that is merely a recitation of veteran's self-reported and unsubstantiated history has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).  Beyond this reported history, there is no asthma diagnosis in the record to support the Veteran's claim of a current asthma disorder.  The Veteran indicated that there were records at various private treatment facilities related to his asthma.  However, as noted above, VA made all reasonable efforts to obtain these records and was informed that no such records exist.  Therefore, the current disability requirement has not been met.

Even if the evidence of record could favorably be construed as showing current disability, an award of service connection would still not be warranted here.  Indeed, there showing that a current asthma disorder is related to the Veteran's active service.  As noted above, the enlistment examination showed normal lungs and chest.  Moreover, while the service treatment records reflect complaints of chest pain in June 1974, these pains were attributed to an allergic reaction.  There are no further complaints of chest pains or other symptoms that could be related to asthma in the service treatment records.  At his separation examination in September 1976, the Veteran's lungs and chest were again found to be normal, and his chest x-ray was within normal limits; no asthma was noted.  Thus, there is no indication that there was any event or occurrence in service that could be linked to a current asthma disorder.  Lastly, no competent medical evidence relates a current asthma disorder to active service.  The Veteran believes this to be the case.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In short, for reasons expressed immediately above, the claim of service connection for asthma must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for asthma is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


